 In the Matter of THE KROGER Co.,' EMPLOYERandINTERNATIONALASSOCIATION OF MACHINISTS, LODGE No. 1368,PETITIONERCase No. 5-RC-395.-Decided January 20,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles B.Slaughter, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to 'a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all automotive me-chanics and their helpers, washers, and greasers in the Employer'sRoanoke, Virginia, garage.The Intervenor 2 opposes the inclusionof washers and greasers in the. proposed unit, contending that theyare part of its existing warehouse unit.The Employer is neutral.The Employer operates a large chain of retail grocery stores, inconnection with which it also operates in Roanoke a warehouse and aservice garage.In 1944, the Intervenor was certified as the collectivebargaining representative of the Employer's drivers, car gang, salvageoperator, assemblers, stop man, banana room attendant, washer, and1 The Employer's name appears as amended at the hearing.2 International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers ofAmerica, A. F. of L., Local No. 171.88 NLRB No. 69..243.882191-51-174 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDgreaser.At the same time, the Employer voluntarily recognized thePetitioner as the representative of its garage mechanics and helpers.Since then, both labor organizations have had separate collective bar-gaining agreements 3 with the Employer covering their respectivebargaining units.Until April 1949, the warehouse and garage were housed in a singlebuilding.In that month, as a result of expanded warehouse opera-tions, the Employer moved its garage to a separate building, five blocksfrom the warehouse.The Employer's trucks are kept in the warehousewhen they are not on the road, but they are taken to the garage fornecessary maintenance and repair work.The car washer and the greaser work in the garage, together withthe garage mechanics under the supervision of the garage superin-tendent.The washer does all his work in the garage.The greaserdoes all but about 5 percent of his work there.There is no inter-change or transfer among garage and warehouse employees.At suchtimes as the greaser and washer do not have their own duties to per-form, they help the mechanics.Although the turn-over in the garageis negligible, the Employer testified that, if a vacancy should occurin the mechanic or helper classifications, a greaser or washer would betrained to fill it.We find no merit in the Intervenor's contention that the bargaininghistory in the Employer's warehouse and garage precludes severanceof the greaser and washer from the unit of warehouse employees.Although we place great weight on collective bargaining history, wewill not make it the determinative factor in deciding the unit issuewhere, as here, since the date of the Intervenor's 1944 certification, asufficiently significant change in the Employer's organization has oc-curred to dictate a different result.'At the present time, the interestsof the washer and the greaser are more intimately related to those ofthe mechanics with whom they work than to those of the warehouseemployees, who are now located in a separate building and who workunder separate supervision.Together with the mechanics, the washerand greaser comprise a separate department, performing work whichis functionally different from that of the remaining employees of theEmployer.We believe, therefore, that the bargaining history devel-oped under conditions not now prevailing, is not controlling, and that3The Intervenor's currentcontractwas signed on September 7, 1949, effective from July31, 1949 (the termination date of the last contract) to July 30,1950 ; the Petitioner'scurrent contractwas.signed on September16, 1949,effectivefrom July 31, 1949 to July 30,1950.As the petitioif herein was filed on August 12, 1949,.after theIntervenor's 1948-49contracthad expired and beforethe currentcontract was signed,that contract is not a barto thisproceeding.4 Fruehauf Trailer Company,87NLRB 589;GeneralElectricCompany (MedfordPlant),85 NLRB 150. THE KROGER COMPANY245all employees in the Employer's garage may constitute a separateappropriate unit.Accordingly, we find that all automotive mechanics and their help-ers, washers, and greasers in the Employer's garage in Roanoke, Vir-ginia, excluding supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTION'SAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case waaheard, andsubject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election,including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off,but excludingthose'employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetherthey desire to be represented,for purposes of collective bargaining, byInternational Association of Machinists,Lodge No. 1368,or by Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, A. F. of L., LocalNo. 171, or byneither.GAny participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director, have its name removed from the ballot.